Title: To James Madison from Daniel Clark, 24 January 1804 (Abstract)
From: Clark, Daniel
To: Madison, James


24 January 1804, New Orleans. “Since the arrival of our Commissioners in this City, when my functions as Consul ceased, by possession of the Province being given to them, I have forborn to write to you persuaded there would be no further need of any Communications from me, as they could be more satisfactorily made by them; but in Justification of my Conduct and in proof of what I have constantly asserted were the Views of the French Government and of the Prefect with respect to the U. S. had they once got firmly established here, I think it necessary to intrude once more on you and mention; that at an entertainment given to our Commissioners by Monsr Laussat he unreservedly inform’d Governor Claiborne, that Bonaparte previous to the departure of Genl. Victor from Paris had told him, that he might count on a War with Great Britain in less than 12 Months after his arrival in Louisiana, and that he must immediately after a knowledge of that Event take possession of Canada. When asked by the Governor how he was to get there, the reply was thro’ your Country. Our plan was to take Post on the Lakes and with this View we should have cantoned the major part of our Forces in upper Louisiana to have them always in readiness; he added that England had a right to half the Waters of these Lakes and there was no way of drawing a Line on the Water to separate the two Nations, and as England had a right to the navigation, she of necessity must be entitled to make use of the Shores for her safety, therefore France had a right to occupy them, and would have done so to dispossess the English without its being possible for the U. S. to prevent them. He alluded to a Conversation he held with Genl. Dayton who had represented to him the impossibility of our living on friendly terms with France if she possessed Louisiana, as she would attempt the dismemberment of our Country, and said he could not deny but such would be her Policy, that it was not however their fault but that of the Mountains which were the natural boundaries of the U. S. He further confessed his having mentioned his utter disbelief of the success of Mr. Munro’s mission ’till officially [sic] by his own Government, and said that had it not been for the situation of affairs in Europe, Mr. Munro would not have dared to propose the Cession of Louisiana to the U. S. even after his arrival in Paris. He boasted of the facility with which he could have defended this Country against all the Force of the U. S. had he only 7000 French Troops, and ridiculed the idea of our attempts to dispossess him, as he said we were unacquainted with grand Movements and unable to defray the Expences they would occasion, with many other remarks of a similar nature. I was surprised at these Communications as I knew no good purpose they could possibly answer, and for the truth of them refer you to the Governor himself who could not easily get over the impression they made on him. He came to this Country much prejudiced in favor of the Prefect, but I believe he is by this time very desirous of getting fairly rid of him, and convinced that the differences formerly subsisting between Laussat & myself did not proceed from any fault of mine, but from the violence and impetuosity of his temper which led him very frequently to speak of our Country and its Government in a manner so disrespectful as could not be born by a Person holding a Commission under it. As his Language and Conduct changed so did mine with respect to him, and in his despatches to Monsr. Pichon as well as in his Communications to our Commissioners & the public here, he has given ample testimony of the satisfaction he experienced in my cooperation and the assistance I afforded him, and I may even flatter myself that it contributed more than all his own measures to preserve good Order & tranquility during his short Administration. To our own Commissioners I have given every possible aid and assistance whenever it could be useful, and shall continue to do so while my Services can avail them. They have many difficulties ⟨to⟩ encounter and some of those which I have long foreseen now present themselves. On these subjects however as they do not regard me I shall be silent, but I take the Liberty to suggest to you the necessity of making some immediate regulations with respect to the Shipping owned by the Citizens of the Country, and having the Revenue System put in force here in the same manner as in the U. S., as the payment of duties on our Exports (especially to the U. S.) causes universal dissatisfaction, and the people complain that in this respect they are placed in a worse Situation than when subjects of Spain, for under her Government imports from thence and exports to the Mother Country paid no duty whatever & to her Colonies but 2 ⅌Ct. and imports from them nothing. They have an Idea that the Government of the U. S. having put itself in the place of Spain, imports from & exports to them should be free of duty; that it was so contemplated by our Government, but misunderstood by the Collector, and on these subjects a Petition has been forwarded throu⟨gh⟩ the Governor to Congress, which if attended to will produce a great effect, and the Sums to be returned will be trifling. The Collector has mentioned to me his intention of representing to the Secretary of the Treasury the propriety of complying with the wish of the People in this particular, and with your assistance I presume there would be no difficulty in accomplishing it. The Shipping belonging to the Port, formerly entitled to Spanish Registers are deprived of these documents, and not being hitherto furnished with American Papers are laid up to the Prejudice of their owners, who had they been inclined to emigrate to other Spanish Colonies, instead of remaining Citizens of the U. S. would have their Vessels employed and every favor and indulgence shewn them by the officers of the Spanish Government, and it is to be hoped this Conduct will not be productive of injury to them.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 5 pp.; docketed by Wagner. Printed in American Historical Review 33 (1927–28): 358–59.



   
   For the differences between Clark and Laussat, see Claiborne to JM, 18 Nov. 1803 (first letter), and n. 2.



   
   For the petition of the local merchants, see Claiborne to JM, 17 Jan. 1804, and n. 3.


